Title: To Thomas Jefferson from Bernard Peyton, 17 May 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dr SirRichd
17 May 1824The Box of Tin you ordered, went today, care of U. & Raphael Charlottesville, by a Waggon—There is only one person here who has pure block tin, such as you described, & he asks the enormous price of 50¢ pr ℔ for it, which I refused to give—Barganein, (who I understand is at work at the University) expects some, & can probably supply you, at a much cheaper rate.—I have been confined sick, or this matter would sooner have been attended to—I will have the pew made for you, by conaw, as requested, immediately, & forwarded by some safe private hand—Yours very TrulyBernard PeytonP. S. I send by the same Waggon, to-day, a small Box, recd on Saturday, from New York, for you—B. P.